 Case 2:20-cv-00004-Z-BR Document 21 Filed 01/24/20                    Page 1 of 4 PageID 112



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                  AMARILLO DIVISION

 JAMES LEIGHTY et al.,                             §
                                                   §
 Plaintiffs,                                       §
                                                   §
 v.                                                §   Civil Action No. 2:20-CV-00004-Z
                                                   §
 STONE TRUCK LINES INC et al.,                     §
                                                   §
                                                   §
 Defendants.                                       §           Referred to U.S. Magistrate Judge


                            STANDING ORDER OF REFERENCE

        Under the authority of 28 U.S.C. § 636(b) and Rule 2(c) of Miscellaneous Order No. 6 of

this District, this action is hereby REFERRED to U.S. Magistrate Judge Reno for pretrial

management. All non-dispositive motions, pending or prospective, are referred to the Magistrate

Judge for determination. All other pretrial matters, including scheduling and alternative dispute

resolution, are referred to the Magistrate Judge for appropriate action consistent with applicable

law. Magistrate Judge Reno is to notify the court when the case is ready for a trial setting.

        With the written approval of the District Judge, the parties may consent to have all further

proceedings in this case, including a jury or non-jury trial, conducted by the Magistrate Judge. See

28 U.S.C. § 636(c). In this regard, the attorneys shall advise their client that Judge Reno will likely

be able to give this case a special trial setting. If executed by all parties to the case and signed by

the District Court, the attached consent form satisfies the “written approval” requirements of the

Standing Order of Reference. See Attachment A. Any party is free to withhold consent without

adverse consequences.
 Case 2:20-cv-00004-Z-BR Document 21 Filed 01/24/20                   Page 2 of 4 PageID 113



       If all parties consent to the authority of the Magistrate Judge for all purposes, the case will

be transferred to Judge Reno for the determination of all further proceedings and the entry of

judgment in accordance with Title 28, United States Code section 636(c). An appeal from a

judgment entered by Judge Reno will be taken directly to the appropriate United States Court of

Appeals in the same manner as an appeal from any other judgment of a District Court. If all parties

do not consent, the case will remain with Judge Reno for pretrial management as outlined above.

       The parties are instructed that they are not to submit paper copies of pleadings or motions

to either District Judge or Magistrate Judge chambers, unless otherwise instructed to do so by one

of those chambers.

            SO ORDERED.

            January 24, 2020




                                              MATTHEW J. KACSMARYK
                                              UNITED STATES DISTRICT JUDGE
Case 2:20-cv-00004-Z-BR Document 21 Filed 01/24/20   Page 3 of 4 PageID 114




                            ATTACHMENT A
 Case 2:20-cv-00004-Z-BR Document 21 Filed 01/24/20                        Page 4 of 4 PageID 115



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                   AMARILLO DIVISION

 JAMES LEIGHTY et al.,                                §
                                                      §
 Plaintiffs,                                          §
                                                      §
 v.                                                   §   Civil Action No. 2:20-CV-00004-Z
                                                      §
 STONE TRUCK LINES INC et al.,                        §
                                                      §
                                                      §
 Defendants.                                          §

      CONSENT TO PROCEED BEFORE A UNITED STATES MAGISTRATE JUDGE
        In accordance with the provisions of 28 U.S.C. § 636(c), the parties to the above captioned

  civil matter hereby waive their right to proceed before a United States District Judge and consent

  to have a United States Magistrate Judge conduct any and all further proceedings in the above

  styled case (including the trial) and order entry of a final judgment.

  Signature of Party or Counsel of Record                                 Date




NOTE: Return this form to the District Clerk only if it has been executed by all parties to the case.

                                    ORDER OF REASSIGNMENT
        It is hereby ORDERED that the above captioned matter be reassigned to the United States

  Magistrate Judge Reno for the conduct of all further proceedings and the entry of judgment in

  accordance with 28 U.S.C. § 636(c) and the foregoing consent of the parties.

DATED: ___________                               _________________________________
                                                 MATTHEW J. KACSMARYK
                                                 UNITED STATES DISTRICT JUDGE
